                        IN THE UNITED STATES DISTRICT COURT

                       FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    STATESBORO DIVISION

ZACCHEUS K. JACKSON,                               )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           CV 620-008
                                                   )
SGT. MAJETTE and SGT. WOOD,                        )
                                                   )
               Defendants.                         )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, an inmate at Georgia State Prison (“GSP”) in Reidsville, Georgia, has

submitted to the Court for filing a complaint, brought pursuant to 42 U.S.C. § 1983. Because

he is proceeding in forma pauperis (“IFP”), Plaintiff’s complaint must be screened to protect

potential defendants. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984); Al-Amin v.

Donald, 165 F. App’x 733, 736 (11th Cir. 2006) (per curiam).

I.     BACKGROUND

       Plaintiff names as Defendants: (1) Sgt. Majette and (2) Sgt. Wood. (Doc. no. 1, pp. 1,

4.) Taking all of Plaintiff’s factual allegations as true, as the Court must for purposes of the

present screening, the facts are as follows.

       On August 4, 2018, while Officer Abercrombie conducted rounds on second shift,

Plaintiff’s cellmate notified Officer Abercrombie he was experiencing mental health issues. (Id.

at 5.) Officer Abercrombie told Plaintiff’s cellmate he would notify the “O.I.C. supervisor of the

shift” and to be patient. (Id.) That same night, Plaintiff’s cellmate started a fire in Plaintiff’s cell
and Officer Abercrombie noticed the fire as he was conducting his security check in the G-3

housing unit. (Id.) Officer Abercrombie put out the fire with water hanging from Plaintiff’s cell

door. (Id.) Officer Abercrombie asked what the problem was and notified the O.I.C. on shift.

(Id.) Officers Abercrombie and Hamilton entered Plaintiff’s cell after Plaintiff’s cellmate started

another fire. (Id.) Plaintiff asked both officers when the supervisor of the shift would escort

Plaintiff to medical so he may receive medical attention, but no one arrived. (Id.)

       Officers Abercrombie and Hamilton left to find an available supervisor, and later

returned with Defendant Sgt. Majette. (Id. at 5-6.) Plaintiff and both officers explained the

situation to Sgt. Majette. (Id. at 6.) Specifically, Plaintiff explained his cell mate was having

mental health issues, started multiple fires inside their cell, and Plaintiff and his cell mate needed

medical attention due to the inhalation of smoke. (Id.) Sgt. Majette spoke with Officers

Abercrombie and Hamilton about count time and left without giving Plaintiff and his cellmate

medical attention. (Id.) Sometime after, Sgt. Wood came into Plaintiff’s cell and asked, “What’s

the issue?” (Id.) Plaintiff informed Sgt. Wood he and his cellmate were having mental health

issues and needed medical attention due to the inhalation of smoke. (Id.) Sgt. Wood responded

no one would be going to medical that night and left without Plaintiff or his cellmate receiving

medical attention. (Id.)

       For relief, Plaintiff seeks injunctive relief and compensatory damages.

II.    DISCUSSION

       A.      Legal Standard for Screening

       The complaint or any portion thereof may be dismissed if it is frivolous, malicious, or

fails to state a claim upon which relief may be granted, or if it seeks monetary relief from a
                                              2
defendant who is immune to such relief. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). A

claim is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams,

490 U.S. 319, 327 (1989). “Failure to state a claim under § 1915(e)(2)(B)(ii) is governed by

the same standard as dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6).”

Wilkerson v. H & S, Inc., 366 F. App’x 49, 51 (11th Cir. 2010) (citing Mitchell v. Farcass,

112 F.3d 1483, 1490 (11th Cir. 1997)).

       To avoid dismissal for failure to state a claim upon which relief can be granted, the

allegations in the complaint must “state a claim for relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

That is, “[f]actual allegations must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. While Rule 8(a) of the Federal Rules of Civil Procedure

does not require detailed factual allegations, “it demands more than an unadorned, the

defendant unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint is

insufficient if it “offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of

a cause of action,’” or if it “tenders ‘naked assertions’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 555, 557). In short, the complaint must

provide a “‘plain statement’ possess[ing] enough heft to ‘sho[w] that the pleader is entitled to

relief.’” Twombly, 550 U.S. at 557 (quoting Fed. R. Civ. P. 8(a)(2)).

       Finally, the court affords a liberal construction to a pro se litigant’s pleadings, holding

them to a more lenient standard than those drafted by an attorney. Haines v. Kerner, 404
                                            3
U.S. 519, 520 (1972); Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, this liberal

construction does not mean that the court has a duty to re-write the complaint. Snow v.

DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006).

       B.     Plaintiff Fails to State a Claim Against Defendants for Deliberate
              Indifference to His Medical Needs

       To state a claim for deliberate indifference to serious medical needs, Plaintiff must

allege: (1) he had a serious medical need – the objective component, (2) a defendant acted

with deliberate indifference to that need – the subjective component, and (3) his injury was

caused by a defendant’s wrongful conduct. Goebert v. Lee County, 510 F.3d 1312, 1326

(11th Cir. 2007); see also Thomas v. Bryant, 614 F.3d 1288, 1317 n.29 (11th Cir. 2010).

       To satisfy the objective component, a prisoner must allege that his medical need “has

been diagnosed by a physician as mandating treatment or . . . is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention.” Goebert, 510 F.3d at

1326 (quoting Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir.1994)).

To satisfy the subjective component, Plaintiff must allege a defendant not only had (1)

subjective knowledge of a risk of serious harm, but he or she also (2) disregarded that risk,

(3) by conduct that is more than mere negligence. See Melton v. Abston, 841 F.3d 1207,

1223 (11th Cir. 2016).

       Furthermore, “not every claim by a prisoner that he has not received adequate medical

treatment states a violation of the Eighth Amendment.” Farrow v. West, 320 F.3d 1235,

1243 (11th Cir. 2003). As the Supreme Court has explained:

       [A]n inadvertent failure to provide medical care cannot be said to constitute
       “an unnecessary and wanton infliction of pain” or to be “repugnant to the
                                            4
       conscience of mankind.” Thus, a complaint that a physician has been
       negligent in diagnosing or treating a medical condition does not state a valid
       claim of medical mistreatment under the Eighth Amendment. Medical
       malpractice does not become a constitutional violation merely because the
       victim is a prisoner. In order to state a cognizable claim, a prisoner must
       allege acts or omissions sufficiently harmful to evidence deliberate
       indifference to serious medical needs.

Estelle v. Gamble, 429 U.S. 97, 105-06 (1976). Thus, mere allegations of negligence or

malpractice do not amount to deliberate indifference. Campbell v. Sikes, 169 F.3d 1353,

1363-72 (11th Cir. 1999) (explaining that medical malpractice cannot form the basis for

Eighth Amendment liability); Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991).

Moreover, the Eleventh Circuit has consistently held that a mere difference of opinion

between an inmate and prison medical officials over a diagnosis or course of treatment does

not support a claim of deliberate indifference. See Smith v. Fla. Dep’t of Corr., 375 F.

App’x 905, 910 (11th Cir. 2010).

       Here, Plaintiff has not alleged he suffered from any specific medical condition, let

alone one sufficiently serious to warrant Eighth Amendment protection. Plaintiff does not

allege he had a pre-existing condition exacerbated by the inhalation of smoke and does not

attribute any injury to the conduct of Defendants. As such, Plaintiff fails to provide any

specific factual allegations to infer his inhalation of smoke or alleged mental health issues

amounted to an objectively serious medical need that, if left unattended, posed a substantial

risk of serious harm. See Adams v. Burnside, No. CIV.A. 1:13-CV-8 MTT, 2014 WL

575531, at *5 (M.D. Ga. Feb. 11, 2014), aff’d, 604 F. App’x 903 (11th Cir. 2015) (finding no

Eighth Amendment claim because plaintiff attributed no injury to the conduct of defendant

regarding his alleged medical conditions); Allen v. Hardaway, No. 5:03CV399 CWH, 2006
                                             5
WL 3022179, at *5 (M.D. Ga. Oct. 23, 2006) (“Delay or even denial of medical treatment for

superficial, nonserious physical conditions does not constitute an Eighth Amendment

violation.”). Therefore, Plaintiff fails to state an Eighth Amendment claim.

III.   LEAVE TO APPEAL IN FORMA PAUPERIS

       The Court should also deny Plaintiff leave to appeal in forma pauperis (“IFP”).

Although Plaintiff has not yet filed a notice of appeal, it is appropriate to address these issues

now. See Fed. R. App. R. 24(a)(3)(A) (“A party who was permitted to proceed in forma

pauperis in the district-court action . . . may proceed on appeal in forma pauperis without

further authorization, unless the district court - - before or after the notice of appeal is filed -

- certifies that the appeal is not taken in good faith . . . .”). An appeal cannot be taken IFP if

the trial court certifies, either before or after the notice of appeal is filed, that the appeal is

not taken in good faith. See id.; 28 U.S.C. § 1915(a)(3). Good faith in this context must be

judged by an objective standard. See Busch v. Cty. of Volusia, 189 F.R.D. 687, 691 (M.D.

Fla. 1999) (citing Coppedge v. United States, 369 U.S. 438 (1962)). A party does not

proceed in good faith when seeking to advance a frivolous claim or argument.                    See

Coppedge, 369 U.S. at 445. A claim or argument is frivolous when, on their face, the factual

allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993)

(per curiam). Stated another way, an IFP action is frivolous and, thus, not brought in good

faith, if it is “without arguable merit either in law or fact.” Napier v. Preslicka, 314 F.3d 528,

531 (11th Cir. 2002); see also Brown v. United States, Nos. CV 407-085, CR 403-001, 2009

WL 307872, at *1-2 (S.D. Ga. Feb. 9, 2009).
                                                 6
       Based on the above analysis, there are no non-frivolous issues to raise on appeal, and

any appeal would not be taken in good faith. Thus, the Court should DENY Plaintiff IFP

status on appeal.

IV.    CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS Plaintiff’s

complaint be DISMISSED for failure to state a claim upon which relief may be granted and

this civil action be CLOSED. The Court further RECOMMENDS Plaintiff be DENIED

leave to appeal IFP.

       SO REPORTED and RECOMMENDED this 6th day of March, 2020, at Augusta,

Georgia.




                                             7
